UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1072


In Re:   MARSALINA MACHUCA,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (4:05-cr-00002-jlk-2)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marsalina Machuca, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marsalina   Machuca     moved    in   the   district   court   for

reduction   of   sentence   based    on     substantial   assistance.      The

district court denied her motions.             Machuca now petitions this

court for a writ of mandamus seeking an order to compel the

district court to grant her motion for sentence reduction.

            Mandamus may not be used as a substitute for appeal.

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

Thus, the relief sought by Machuca is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus and

the motion for appointment of counsel.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            PETITION DENIED




                                      2